Case 2:18-cv-06822-AB-FFM Document 11 Filed 11/07/19 Page 1of1 Page ID #:176

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

Case No.: CV 18-06822-AB (FFMx) Date: November 7, 2019

 

Title: United States of America et al v. Amazon Seller Autooutlet et al

 

 

 

Present: The Honorable ANDRE BIROTTE JR., United States District Judge
Carla Badirian N/A
Deputy Clerk Court Reporter
Attorney(s) Present for Plaintiff(s): Attorney(s) Present for Defendant(s):
None Appearing None Appearing
Proceedings: [In Chambers] Order To Show Cause Regarding Dismissal for Lack of
Prosecution

Plaintiff(s) are ORDERED to show cause why this case should not be dismissed, for lack of prosecution.
Link v. Wabash R. Co., 370 U.S. 626 (1962) (Court has inherent power to dismiss for lack of
prosecution on its own motion).

The Court, on its own motion, orders Plaintiff(s) to show cause, in writing, on or before November 21,
2019 why this action should not be dismissed for lack of prosecution. Pursuant to Rule 78 of the
Federal Rules of Civil Procedure, the Court finds that this matter is appropriate for submission without
oral argument. The Order to Show Cause will stand submitted upon the filing of Plaintiff(s) response.
Failure to respond to this Order to Show Cause will be deemed consent to the dismissal of the action.

Absent a showing of good cause, an action must be dismissed without prejudice if the
summons and complaint are not served on a Defendant within 90 days after the complaint
is filed. Plaintiff(s) have failed to file a proof of service within 90 days of the filing of
the Complaint on the Defendants:

Plaintiff(s) can satisfy this order by showing that service was effectuated within the 90
day deadline or by showing good cause for the failure to do so. Fed. R. Civ. P. 4(m).

IT IS SO ORDERED.

CV-90 (12/02) CIVIL MINUTES - GENERAL Initials of Deputy Clerk CB
